Citation Nr: 1543173	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-14 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to a compensable disability evaluation for impotence prior to June 3, 2014, and for an evaluation in excess of 20 percent thereafter.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1972 and from October 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that a 20 percent rating was granted for impotence, effective June 3, 2014, in a February 2015 decision in which the RO noted this was the maximum rating available, and that therefore the claim was no longer on appeal.  The Board notes, however, that the claim is still indeed on appeal and before the Board as (1) the 20 percent rating was not granted for the whole time period on appeal, since the increased rating claim was received January 8, 2009; and (2) an extraschedular rating must still be considered.  

The Board also notes that the Veteran has asserted clear and unmistakable error (CUE) in October 2014 regarding a September 2014 letter.  However, that letter is not " final and binding " as it is part of current appeal.  Therefore, it may not be collaterally attacked by a CUE motion.  See 38 C.F.R. § 3.105(a) (2015).

The issue of service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran has had erectile dysfunction, and the competent medical evidence of record demonstrates deformity of the penis, in the form of hydroceles.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, but no higher, for impotence with deformity have been met for period prior to June 3, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-414, 4.115a, 4.115b, Diagnostic Code 7522 (2015).

2.  The criteria for a disability rating for impotence with deformity in excess of 20 percent for the period from June 3, 2014, is denied.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-414, 4.115a, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in February 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The notice also informed the Veteran of the type of evidence needed to substantiate the increased rating claim for impotence, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records and private records have been secured. 

The Veteran has been medically evaluated multiple times in conjunction with his claims for an increased rating.  The VA examination reports from February 2009 and May 2014 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has declined to testify before a Veterans Law Judge, therefore the duty to assist has been met.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where VA's adjudication of the claim for an increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The question for the Board is whether the Veteran is entitled to a higher rating for his erectile dysfunction.  Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a), however; in the instant case the Veteran has already received this special monthly compensation since June 1996.  The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a.  

In the instant case, in May 2009 the Veteran was afforded a VA gerontology examination.  The examiner noted that examination revealed age appropriate genitalia with large hydrocele bilaterally present since 2006.  It was noted that the testicles and spermatic cord were not palpable due to the size of the hydroceles.

VAMC treatment records from March 2014 noted the Veteran presented with a swollen scrotum.

In May 2014, the Veteran was afforded another VA examination to assess his impotence.  The examiner noted penis and epididymis deformity, noting that marked bilateral hydroceles prevented adequate exam of the penis and that it was shrunk and hidden by the hydroceles, therefore the shaft of the penis could not be examined.  The examiner also noted that due to the large amount of fluid in the scrotum from the hydroceles, the epididymis could not be properly examined.  Following this examination, the Veteran was subsequently assigned a 20 percent disability rating under diagnostic code 7522, effective June 3, 2014. 

In the instant case, the Veteran should be assigned a 20 percent rating from the date of his claim, given that the Veteran's deformity, hydroceles, were not only present during the May 2014 examination, but also during the February 2009 VA examination, during which the examiner noted they had been present the past six years; and the Veteran appears to have had them consistently since the claim for an increased rating was received, January 8, 2009.  The Veteran is already separately compensated for his other disability of the gerontology system, neurogenic bladder, under diagnostic code 7542, for voiding dysfunction, a rating which he has not appealed; therefore separate codes for gerontology have already been considered.  

As 20 percent is the maximum schedular rating assigned under diagnostic code 7522, clearly, a schedular rating in excess of 20 percent both prior to and/or from June 3, 2014 must be denied; as such, there is no need to assign further staged ratings in this case.  See Hart, supra.  

Extraschedular Consideration of Impotence

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected impotence is contemplated and reasonably described by the rating criteria under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b.  In this regard, the Veteran's disability is manifested by erectile dysfunction with deformity.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7522.

In sum, the Board finds that a comparison of the Veteran's impotence with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for depression, neurogenic bladder, disc disease, and bowel incontinence.  The medical and treatment records do not reflect that these conditions have caused a worsening of his impotence condition other than what is described in the rating system.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's impotence condition.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 20 percent rating, but no higher, for impotence for the period prior to June 3, 2014 is granted. 

Entitlement to a disability rating for impotence in excess of 20 percent from June 3, 2014 is denied.  


REMAND

Here the Veteran essentially contends that his diabetes mellitus type 2 was incurred during active service, due to his service in Thailand during the Vietnam War, when he claims he was exposed to herbicides.

While VA issued a finding in August 2010 that the Veteran's service at U-Tapao Air Base Thailand, June 1971 to May 1972, during his Air Force service as an Inventory Management Specialist, is insufficient to send to the US Army and Joint Services Records Research Center (JSRRC), personnel records also indicate that Veteran served at Ubon Airfield in Thailand from October 4, 1973 to August 31, 1974 in Special Services Supply, therefore a finding based on the Veteran's service at Ubon should be made upon Remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional relevant information and conduct any additional necessary development regarding the Veteran's service and possible exposure to Agent Orange at Ubon Airfield in Thailand from October 4, 1973 to August 31, 1974 while working in Special Services Supply, and issue a memorandum regarding any findings, including whether information was sent to the US Army and Joint Services Records Research Center (JSRRC).  

Any report should be added to the claims file, and a copy sent to the Veteran.

2.  Readjudicate the Veteran's claim for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


